Title: [November 1758]
From: Adams, John
To: 



      Wednesday 1 November.
      
      
       Read a little in Van Muyden, and a little in naval Trade and Commerce.
      
      

      Thurdsday 2 November.
      
      
       Rode as far as Smelt Brook. Breakfasted, made my fire and am now set down to Van Muyden in Earnest. His latin is easy, his definitions are pretty clear, and his Divisions of the subject, are judicious.
      
      

      Sunday 5? November.
      
      
       Drank Tea at Coll. Quincy’s. He read to me a Letter Coll. Gouch wrote him in answer to his Questions, whether a Justices Court was a Court of Record? and then concluded, “So that Sammy was right, for he was all along of that Opinion. I have forgot what your Opinion was?” [This must be a Lye, or else Partiality and parental affection have blotted out the Remembrance that I first started to his son Sam and him too, the Doubt whether he had Jurisdiction as a Justice—and made him really imagine, what he wished had been true viz. that Samll. had started it. If he did remember he knew it was insult to me. But I bore it. Was forgetfulness, was Partiality, or was a cunning Design to try if I was not vain of being the Starter of the Doubt, the true Cause of his saying, He forgot what my Opinion was.]
       Sam has the utmost Reason to be grateful to Mr. Pratt. He will have an opportunity 100 times better than Mr. Prat had of rising into the Practice and Reputation of the Law. I want to see and hear Sam at the Bar. I want to know how he will succeed. I am concerned for him. The Govr. likes Sam much better than Ned. He has seen or heard some of Neds freaks. This is a Partiality in favor of one Child and against another quite indecent in a father. Tis great Weakness to expose himself so before Strangers.
      
      
       
        
   
   Joseph Gooch, on whom see further the entry of 9 Aug. 1760, below.


       
       
        
   
   Initial bracket in MS; closing bracket supplied.


       
       
        
   
   Evidently a sobriquet for Col. Josiah Quincy; possibly an inadvertence for “the Colonel.”


       
      
      

      Monday 6? November.
      
      
       Went to Town. Went to Mr. Gridleys office, but he had not returned to Town from Brookline. Went again. Not returned. Attended Court till after 12 and began to grow uneasy expecting that Quincy would be sworn and I have no Patron, when Mr. Gridly made his Appearance, and on sight of me, whispered to Mr. Prat, Dana, Kent, Thatcher &c. about me. Mr. Prat said no Body knew me. Yes, says Gridley, I have tried him, he is a very sensible Fellow.—At last He rose up and bowed to his right Hand and said “Mr. Quincy,” when Quincy rose up, then bowed to me, “Mr. Adams,” when I walked out. “May it please your Honours, I have 2 young Gentlemen Mr. Q. and Mr. Adams to present for the Oath of an Attorney. Of Mr. Q. it is sufficient for me to say he has lived 3 Years with Mr. Prat. Of Mr. Adams, as he is unknown to your Honours, It is necessary to say that he has lived between 2 and 3 Years with Mr. Putnam of Worcester, has a good Character from him, and all others who know him, and that he was with me the other day several Hours, and I take it he is qualified to study the Law by his scholarship and that he has made a very considerable, a very great Proficiency in the Principles of the Law, and therefore that the Clients Interest may be safely intrusted in his Hands. I therefore recommend him with the Consent of the Bar to your Honors for the Oath.” Then Mr. Prat said 2 or 3 Words and the Clerk was ordered to swear us. After the Oath Mr. Gridley took me by the Hand, wished me much Joy and recommended me to the Bar. I shook Hands with the Bar, and received their Congratulations, and invited them over to Stones to drink some Punch. Where the most of us resorted, and had a very chearful Chat.
      
      
       
        
   
   In his Autobiography JA twice says, in varying language, that his admission as attorney to the Suffolk bar (which is to say his swearing-in before the Inferior Court of Common Pleas for Suffolk County) occurred on the last Friday (i.e. the 27th) of October 1758. Since the records of the Suffolk Inferior Court for this period have been lost, the date cannot be finally established, but there can be little doubt that the present Diary entry has been correctly dated as 6 Nov. even though this date has had to be assigned, and, accordingly, that the swearing-in occurred on that day. Note again how widely the account in the Autobiography varies from that written at the time.


       
       
        
   
   Richard Dana (1700–1772), Harvard 1718, often called “Father Dana” by JA to distinguish him from his son Francis, who also became a lawyer and, later, JA’s secretary in Europe, a diplomat, and a judge.


       
      
     